Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner wall that is parallel to elongation axis B and splitting the main pipe into two parts (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites that the inner wall is open at said reduction in the flow cross-section area of the main pipe.  Page 8, line 19-21 of the specification states “This wall is not visible in the drawings and will be better described with reference to the last embodiment”.  Therefore, the drawings cannot show any features of the wall (such as an opening of the wall) because the wall itself is not shown.  Furthermore, the specification does not recite that the wall is open at the reduction of the flow cross-section area.  Also, claim 17 states that the main pipe has a reduction in flow cross-section, and that the inner wall opens at this reduced flow cross-section.  Figure 24d and 24e of the instant application show the flow cross-section reducing to a smaller cylinder.  However, the wall being open at this reduced cylindrical flow cross-section increases the flow cross-section.  For these reasons, this claim limitation is considered new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Place (US 3642211 as referenced in OA dated 3/23/2022) in view of Tani et al (US 5492277).

    PNG
    media_image1.png
    506
    523
    media_image1.png
    Greyscale

Annotated Figure 1 of Place

    PNG
    media_image2.png
    314
    387
    media_image2.png
    Greyscale

Annotated Figure 7A of Tani

Regarding claim 1 (Please note that this is uses a first interpretation of Place and all dependent claims use this interpretation unless otherwise noted), Place discloses a flat-jet fuel injector (The fuel injector of Figure 5) for an aircraft turbine engine (Intended use, Column 1-2, lines 40-3 recite a gas turbine engine which can be used in an aircraft), comprising: 
a body (Figure 1; 10) with a generally elongated shape having an elongation axis A (The central axis of Figure 1; 10 which is in the left and right direction), said body comprising a first longitudinal end (The portion of Figure 3; 10 immediately to the right of 17) for fuel supply (Column 1, lines 35-39, Column 2, lines 10-14) and a second longitudinal end (The portion of Figure 1; 10 to the right of 11) which ejects a flat-jet of fuel (Column 1-2, lines 40-14) outside the flat-jet fuel injector, 
said second longitudinal end comprising a main pipe (Figure  1; 13), the main pipe having a generally elongated shape with an elongation axis B (the central axis of Figure 1; 13 which is in the up and down direction) substantially perpendicular to said elongation axis A, said main pipe having its two longitudinal ends (The top and bottom ends of Figure 1; 13) which are connected directly and respectively to longitudinal ends (The right ends of Figure 1; 15 which feed 13) of two secondary pipes (The openings in Figure 1; 13 for 15 are pipes) with a generally elongated shape having an elongation axis C (The central axis of Figure 1; 15 which is in the left and right direction) at least substantially parallel to said elongation axis A, and which are configured for forming respectively two separate fuel flow inlets (The right ends of Figure 1; 15 which feed 13 are inlets) intended to meet substantially in a middle (The middle of Figure 1; 13) of said main pipe which comprises at least one slot (Figure 1; 14) which ejects said flat-jet of fuel outside the flat-jet fuel injector, 
wherein at least one of said main and secondary pipes defines a flow cross-section area (The flow cross section area of the main pipe), having at least one geometric parameter (The height (left to right direction) of Figure 1; 13) such as shape or dimension, which varies along said at least one pipe of said main and secondary pipes and/or is different from the same geometric parameter (The height (down to up direction) of Figure 2; 15) defined by a flow cross-section area (The flow cross section of the secondary pipes) of another of said at least one pipe of said main and secondary pipes (The heights of the main and secondary pipes are different).
Place does not disclose wherein said main pipe comprises an inner wall that is substantially parallel to the elongation axis B, the inner wall dividing the flow cross-section area of the main pipe into two parts.
However, Tani teaches a flat-jet fuel injector (Figure 1 using Figure 7A, 7B, 8A, 8B), comprising: 
a body (The body of Figure 1; 76, 70, 74.  Figure 1; 70 and 80 use the forms shown in Figure 7A, 7B, 8A, 8B) with a generally elongated shape having an elongation axis A (The central vertical axis of Figure 1; 50), said body comprising a first longitudinal end (The top end of Figure 1; 76) for fuel supply (The fuel from Figure 1; 31) and a second longitudinal end (The end of Figure 1; 76 with 70, 74) which ejects a flat-jet of fuel (Column 7, line 47-56) outside the flat-jet fuel injector, 
said second longitudinal end comprising a main pipe (Annotated Figure 7A; labeled main pipe), the main pipe with an elongation axis B (The central, vertical axis of the main pipe) substantially perpendicular to said elongation axis A, said main pipe having two longitudinal ends (The top and bottom halves of the main pipe),
at least one slot (Figure 8A; 80a and 80b) which ejects said flat-jet of fuel outside the flat-jet fuel injector, 
wherein said main pipe comprises an inner wall (Annotated Figure 7A; labeled inner wall) that is substantially parallel to the elongation axis B, the inner wall dividing a flow cross-section area (A cross-sectional area of Annotated Figure 7A; labeled main pipe without the inner wall) of the main pipe into two parts (The flow cross-section areas of Figure 7A; 78a and 78b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Place wherein said main pipe comprises an inner wall that is substantially parallel to the elongation axis B, the inner wall dividing the flow cross-section area of the main pipe into two parts as taught by and suggested by Tani in order to provide a second fan of fuel (Column 7, line 51-56, Column 8, line 36-55.  The modification adds a vertical wall of Tani to the main pipe of Place and forms two instances of Figure 1; 14 of Place).
Regarding claim 2, Place in view of Tani teach the invention as claimed.
Place further discloses wherein the flow cross-section area of said main pipe has an elliptical, circular (Figure 1; 13 having a radius is circular. Column 1, line 30-35), triangular, trapezoidal, oval, or ovoid shape.
Regarding claim 3, Place in view of Tani teach the invention as claimed.
Place further discloses wherein said main pipe is partially protruding at said second end of said body (Figure 1; 13 protrudes from 11).
Regarding claim 4, Place in view of Tani teach the invention as claimed.
Place further discloses wherein said slot is located at a bottom of a bowl (The left end of Figure 1; 12) of said second end of said body.
Regarding claim 5, Place in view of Tani teach the invention as claimed.
Place further discloses wherein said body and said main and secondary pipes are formed in one piece (Figure 1; 13 being brazed to 10 form one piece. Column 1, line 30-31).
Regarding claim 6, Place in view of Tani teach the invention as claimed.
Place further discloses wherein said first longitudinal end of said body is connected to a fixing base (The portion of Figure 3; 10 that is inserted into 17) which is formed in one piece with said body.
Regarding claim 11, Place in view of Tani teach the invention as claimed.
Place further discloses wherein said one piece is made of metal (Figure 1; 10 and 13 being brazed together means 10 and 13 are also metal.  See Merriam Webster and Dictionary.com definition of braze).
Regarding claim 12, Place in view of Tani teach the invention as claimed.
Place further discloses wherein said second longitudinal end comprises an end surface (Figure 2; 11) that is substantially perpendicular to the elongation axis A, said middle of said main pipe protruding beyond said end surface.
Regarding claim 13, Place in view of Tani teach the invention as claimed.
Place further discloses wherein said second longitudinal end comprises a transverse groove (Annotated Figure 1; labeled groove which extends at least into and out of the page so that it is perpendicular to A and B) that is substantially perpendicular to the elongation axes A and B, said middle of said main pipe protruding into said transverse groove.
Regarding claim 14, Place in view of Tani teach the invention as claimed.
Place further discloses wherein said second longitudinal end comprises a transverse groove (Annotated Figure 1; labeled groove which extends at least into and out of the page so that it is perpendicular to A and B) that is substantially perpendicular to the elongation axes A and B, said at least one slot of said main pipe protruding into said transverse groove.
Regarding claim 1 (Please note that this is uses a second interpretation of Place), Place discloses a flat-jet fuel injector (The fuel injector of Figure 5) for an aircraft turbine engine (Intended use, Column 1-2, lines 40-3 recite a gas turbine engine which can be used in an aircraft), comprising: 
a body (Figure 3; 10, 17, 20) with a generally elongated shape having an elongation axis A (The central axis of Figure 1; 10 which is in the left and right direction), said body comprising a first longitudinal end (The portion of Figure 3; 10 immediately to the right of 17) for fuel supply (Column 1, lines 35-39, Column 2, lines 10-14) and a second longitudinal end (The portion of Figure 1; 10 to the right of 11) which ejects a flat-jet of fuel (Column 1-2, lines 40-14) outside the flat-jet fuel injector, 
said second longitudinal end comprising a main pipe (Figure  1; 13), the main pipe having a generally elongated shape with an elongation axis B (the central axis of Figure 1; 13 which is in the up and down direction) substantially perpendicular to said elongation axis A, said main pipe having its two longitudinal ends (The top and bottom ends of Figure 1; 13) which are connected directly and respectively to longitudinal ends (The right ends of Figure 1; 15 which feed 13) of two secondary pipes (The openings in Figure 1; 13 for 15 are pipes) with a generally elongated shape having an elongation axis C (The central axis of Figure 1; 15 which is in the left and right direction) at least substantially parallel to said elongation axis A, and which are configured for forming respectively two separate fuel flow inlets (The right ends of Figure 1; 15 which feed 13 are inlets) intended to meet substantially in a middle (The middle of Figure 1; 13) of said main pipe which comprises at least one slot (Figure 1; 14) which ejects said flat-jet of fuel outside the flat-jet fuel injector, 
wherein at least one of said main and secondary pipes defines a flow cross-section area (The flow cross section area of the main pipe), having at least one geometric parameter (The height (left to right direction) of Figure 1; 13) such as shape or dimension, which varies along said at least one pipe of said main and secondary pipes and/or is different from the same geometric parameter (The height (down to up direction) of Figure 2; 15) defined by a flow cross-section area (The flow cross section of the secondary pipes) of another of said at least one pipe of said main and secondary pipes (The heights of the main and secondary pipes are different).
Place does not disclose wherein said main pipe comprises an inner wall that is substantially parallel to the elongation axis B, the inner wall dividing the flow cross-section area of the main pipe into two parts.
However, Tani teaches a flat-jet fuel injector (Figure 1 using Figure 7A, 7B, 8A, 8B), comprising: 
a body (The body of Figure 1; 76, 70, 74.  Figure 1; 70 and 80 use the forms shown in Figure 7A, 7B, 8A, 8B) with a generally elongated shape having an elongation axis A (The central vertical axis of Figure 1; 50), said body comprising a first longitudinal end (The top end of Figure 1; 76) for fuel supply (The fuel from Figure 1; 31) and a second longitudinal end (The end of Figure 1; 76 with 70, 74) which ejects a flat-jet of fuel (Column 7, line 47-56) outside the flat-jet fuel injector, 
said second longitudinal end comprising a main pipe (Annotated Figure 7A; labeled main pipe), the main pipe with an elongation axis B (The central, vertical axis of the main pipe) substantially perpendicular to said elongation axis A, said main pipe having two longitudinal ends (The top and bottom halves of the main pipe),
at least one slot (Figure 8A; 80a and 80b) which ejects said flat-jet of fuel outside the flat-jet fuel injector, 
wherein said main pipe comprises an inner wall (Annotated Figure 7A; labeled inner wall) that is substantially parallel to the elongation axis B, the inner wall dividing a flow cross-section area (A cross-sectional area of Annotated Figure 7A; labeled main pipe without the inner wall) of the main pipe into two parts (The flow cross-section areas of Figure 7A; 78a and 78b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Place wherein said main pipe comprises an inner wall that is substantially parallel to the elongation axis B, the inner wall dividing the flow cross-section area of the main pipe into two parts as taught by and suggested by Tani in order to provide a second fan of fuel (Column 7, line 51-56, Column 8, line 36-55.  The modification adds a vertical wall of Tani to the main pipe of Place and forms two instances of Figure 1; 14 of Place).
Regarding claim 7 (This uses the second interpretation of Place), Place in view of Tani teach the invention as claimed.
Place further discloses wherein said body comprises at least one internal longitudinal channel (The channel between Figure 3; 20 and 17, and between 20 and 10) of air flow (Column 1, line 55-59) extending to and opening at said second longitudinal end (The internal longitudinal channel is open at the second longitudinal end).
Regarding claim 9 (This uses the second interpretation of Place), Place in view of Tani teach the invention as claimed.
Place further discloses wherein said at least one channel of air flow is in fluid communication with an air supply window (Figure 3; 20a) formed in the body.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Place in view of Tani as applied to claim 7 above, and further in view of Okazaki et al (US  20160230999 as referenced in OA dated 3/23/2022), hereafter Okazaki ‘999.


    PNG
    media_image3.png
    707
    773
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    651
    643
    media_image4.png
    Greyscale



Annotated Figure 5 and 6 of Okazaki ‘999

Regarding claim 8 (This uses the second interpretation of Place), Place in view of Tani teach the invention as claimed.
Place further discloses wherein said at least one channel of air flow is in fluid communication with an air supply orifice (Figure 3; 20a) formed at a periphery (The periphery of Figure 3; 20) of the body and extending around said elongation axis A.
Place does not disclose wherein the air supply orifice is an annular row of air supply orifices.
However, Okazaki ‘999 teaches a flat-jet fuel injector (Figure 7; 55.  Paragraph 0012) for an aircraft turbine engine (Intended use, a gas turbine engine can be used for an aircraft), comprising: 
a body (Annotated Figure 5; labeled body) with a generally elongated shape having an elongation axis A (Annotated Figure 5; labeled elongation axis A), said body comprising a first longitudinal end (Annotated Figure 5; labeled first end) for fuel supply and a second longitudinal end (Annotated Figure 5; labeled second end) for ejecting a substantially flat-jet of fuel (The fuel from Figure 5; 27.  Paragraph 0076) 
said second end comprising a main pipe (Annotated Figure 6; labeled main pipe) with a generally elongated shape (Annotated Figure 6; labeled main pipe has an elongated shape) having an elongation axis B (Annotated Figure 6, labeled elongation axis B) substantially perpendicular to said elongation axis A, said main pipe having its two longitudinal ends (The top and bottom ends of Annotated Figure 6; labeled main pipe) which are connected directly and respectively to longitudinal ends of two secondary pipes (The longitudinal ends of Figure 5; 56a and 56b that are connected to the main pipe) with a generally elongated shape (The secondary pipes have a generally  elongated shape )having an elongation axis C (Annotated Figure 5; labeled elongation axis C) at least substantially parallel to said elongation axis A, and which are configured for forming respectively two separate fuel flow inlets (The two inlets in the main pipe for Figure 5; 56a and 56b) intended to meet substantially in a middle (The middle of the main pipe) of said main pipe which comprises at least one slot (Figure 5; 27) for ejecting said flat-jet of fuel (Functional Language,  Paragraph 0012, 0044, 0072, 0076), 
wherein at least one of said main and secondary pipes defines a flow area (The flow area of the main and secondary pipes) having at least one geometric parameter (The height of each pipe.  For the main pipe, the height is along elongation axis A.  For the secondary pipes, the height is perpendicular to elongation axis C), such as shape or dimension (The height of each pipe is a dimension), which varies along said at least one pipe of said main and secondary pipes and/or is different from the same geometric parameter defined by a flow area of another of said at least one pipe of said main and secondary pipes (The heights of the secondary pipes are different than the main pipe),
wherein said body comprises at least one internal longitudinal channel (Figure 5; 25a, 25b, 28a, 28b) of air flow (Figure 5; 12, Paragraph 0038) extending to and opening at said second longitudinal end;
wherein said at least one channel of air flow is in fluid communication with an annular row of air supply orifices (The annular row of openings for Figure 5; 25a and 25b where each meets the respective 21.  For clarification, Annotated Figure 6; labeled annular row) formed at a periphery (Annotated Figure 5; labeled periphery) of the body and extending around said elongation axis A.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Place in view of Tani wherein the air supply orifice is an annular row of air supply orifices as taught by and suggested by Okazaki ‘999 because it has been held that applying a known technique, in this case Okazaki ‘999’s use of an annular row of air supply orifices according to the steps described immediately above, to a known device, in this case, Place in view of Tani’s flat-jet injector, ready for improvement to yield predictable results, in this case providing air to the injector, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses an annular row of air supply orifices).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Place in view of Tani as applied to claim 7 above, and further in view of Rullaud et al (US 20140223912 as referenced in OA dated 3/23/2022).
Regarding claim 10, Place in view of Tani teaches the invention as claimed.
Place further discloses the turbine engine comprising a combustion chamber (The combustion chamber formed by Figure 5; 25) with a wall (Figure 5; 25) traversed by the flat-jet fuel injector according to Claim 1.
Place in view of Tani does not teach the turbine engine is an aircraft turbine engine.
However, Rullaud teaches a turbine engine is an aircraft turbine engine (Paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Place in view of Tani wherein the turbine engine is an aircraft turbine engine as taught by and suggested by Rullaud because it has been held that applying a known technique, in this case Rullaud’s use of a gas turbine engine as an aircraft turbine engine according to the steps described immediately above, to a known device, in this case, Place’s gas turbine engine, ready for improvement to yield predictable results, in this case providing thrust for an aircraft, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the gas turbine engine in an aircraft).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Place in view of Tani as applied to claim 7 above, and further in view of Okazaki et al (US 20130319301), hereafter Okazaki ‘301.  
Regarding claim 16, Place in view of Tani teaches the invention as claimed.
Place in view of Tani does not teach wherein said main pipe comprises a reduction in the flow cross-section area at said at least one slot.
However, Okazaki ‘301 teaches a flat-jet fuel injector (Figure 7A), comprising: 
a body (Figure 7A; 26, 322, 25) with a generally elongated shape having an elongation axis A (The central axis of Figure 7A; 26), said body comprising a first longitudinal end (The left end of the body in Figure 7A) for fuel supply (Paragraph 0069) and a second longitudinal end (The right end of the body in Figure 7A) which ejects a flat-jet of fuel (Figure 7A; 31) outside the flat-jet fuel injector, 
said second longitudinal end comprising a main pipe (Figure 7A; 328), the main pipe having a generally elongated shape (The elongated shape of the main pipe) with an elongation axis B (The central vertical axis of Figure 7B; 328) substantially perpendicular to said elongation axis A, said main pipe having two longitudinal ends (The top and bottom ends of the main pipe in Figure 7B)
wherein said main pipe comprises a reduction in the flow cross-section area (The reduction in flow area cross section of Figure 7B; 328.  Paragraph 0057) at at least one slot (Figure 7B; 329).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Place in view of Tani wherein said main pipe comprises a reduction in the flow cross-section area at said at least one slot as taught by and suggested by Okazaki ‘301 in order to increase flow velocity and prevent sedimentation of solid materials in the fluid duct (Paragraph 0057 and 0058.  The modification has the main pipe of the combined invention of Place in view of Tani have a reduced cross section at the at least one slot of the combined invention of Place in view of Tani).

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. Applicant asserts that the drawings show the inner wall.  Examiner respectfully disagrees.  The specification on Page 8, line 18-20 states that the wall is not shown in the drawings.  Thus as stated by the specification, the inner wall is not shown.  Applicant on Page 6 of the Remarks dated 6/22/2022 states that Paragraph 0058 of the instant application describes the wall.  Paragraph 0058 (which is the paragraph of Page 8, line 18-21 of the specification) of the specification states “This wall is not visible in the drawings and will be better described with reference to the last embodiment. This is also the case for the variants of FIGS. 23a-23c and 24a-24c.”  Thus, the drawings do not show the inner wall.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberts et al (US 3447757 as referenced in OA dated 6/22/2022) shows it is known to feed a flat jet fuel injectors with two secondary pipes.
Cummings (US 20140238037 as referenced in OA dated 6/22/2022) states in paragraph 0004 that a turbine engine is used in an airplane.
Haugsjaahabink et al (US 20140260301 as referenced in OA dated 6/22/2022) states in paragraph 0004 that a turbine engine is used in an airplane.
Koblish (US 5167116) shows in at least Figure 7 that it is known to use an annular row of air supply orifices to atomize fuel
Stastny et al (US 20110079667) shows in at least Figure 3 that it is known to use an annular row of air supply orifices to atomize fuel
Simmons et al (US 4139157) shows in at least Figure 1 that it is known to use an annular row of air supply orifices to atomize fuel
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741